On March 30, 1979 the court entered judgment for plaintiff in the amount of $13,000,916.33.
The following cases were received on transfer from the Indian Claims Commission which awarded judgment to the Tribes, and were before the court on defendant’s requests for review on the issue of gratuitous offsets, which issue defendant decided not to pursue:
*721Claimant ICC Nos. Date Amount
Shawnee Tribe of Indians 64-A of Oklahoma, et al. 3/20/79 $ 437,735.92
Delaware Tribe of Indians 27 3/23/79 437,735.92
Prairie Band of Potawatomie 15-N, 15-0 Tribe of Indians 15-Q, 15-R 3/23/79 4,496,815.59
Hannahville Indian 29-L, 29-11 Community, et al. 29-0, 29-P
Citizen Band of Potawatomi 128, 309, 310 Indians of Okla., et al.
Following transfer of cases pending before the Indian Claims Commission to the Court of Claims pursuant to Pub. Law No. 95-69, 91 Stat. 273, the following judgment orders were entered:
Case ICC Nos. Attorney Amount Date
Citizen Band of 306, 311 Jack Joseph $ 8,464.21 3/16/79 Potawatomi Indians
Caddo Tribe of 226 Rodney J. Edwards* 38,347.55 3/23/79 Oklahoma, et al

 Attorney of record in Docket No. 226, on his own behalf and on behalf of ail contract attorneys having an interest therein.